In an action for separation, a motion was made for temporary alimony and for the support of appellant and the child of the parties and for a counsel fee. The Special Term directed respondent to pay $20 a week for the support of the child and referred the application for temporary alimony and the counsel fee to the trial court for determination. By a subsequent order the wife’s motion to reargue was granted, but on reargument the original decision was adhered to. The appeal is from so much of the order on reargument as adhered to the original decision. Order affirmed, without costs. In view of the charges and countercharges, as well as the contradictory affidavits submitted, it was well within the discretionary power of the Special Term to refer the application for alimony and counsel fee to the trial court. It is obvious that the best result may be obtained by trial of the issues before a court which will have the opportunity of seeing and hearing the witnesses. Such result might well have been obtained had appellant elected to proceed promptly instead of prosecuting this appeal. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.